

114 SRES 341 IS: Designating January 2016 as “National Carbon Monoxide Poisoning Awareness Month”. 
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 341IN THE SENATE OF THE UNITED STATESDecember 18, 2015Mr. Schumer (for himself and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating January 2016 as National Carbon Monoxide Poisoning Awareness Month. 
	
 Whereas carbon monoxide is an odorless, colorless gas that is produced whenever any fuel, such as natural gas, propane, gasoline, oil, kerosene, wood, or charcoal, is burned;
 Whereas devices that produce carbon monoxide include cars, boats, gasoline engines, stoves, and heating systems, and carbon monoxide produced from these sources can build up in enclosed or semi-enclosed spaces;
 Whereas carbon monoxide is often referred to as the silent killer because it is colorless, odorless, tasteless, and nonirritating, and ignoring early stages of carbon monoxide poisoning may cause unconsciousness and continual exposure to danger;
 Whereas according to the Centers for Disease Control and Prevention, each year in the United States, carbon monoxide poisoning kills more than 400 individuals and sends approximately 20,000 individuals to emergency rooms;
 Whereas when people breathe in carbon monoxide, the poisonous gas enters the bloodstream and prevents adequate intake of oxygen, which can damage tissues and result in death;
 Whereas individuals older than the age of 65, given common preexisting medical conditions, are particularly vulnerable to carbon monoxide poisoning;
 Whereas for most individuals who suffer from carbon monoxide poisoning, the early signs of exposure to low concentrations of carbon monoxide include mild headaches and breathlessness after moderate exercise;
 Whereas sustained or increased exposure to carbon monoxide can lead to flu-like symptoms, including severe headaches, dizziness, tiredness, nausea, confusion, irritability, and impaired judgment, memory, and coordination;
 Whereas breathing in low concentrations of carbon monoxide can cause long-term health damage, even after exposure to the gas ends;
 Whereas most cases of carbon monoxide exposure occur during the winter months of December, January, and February when oil and gas heaters are more heavily in use;
 Whereas, on January 5, 1996, the Burt family of Kimball, Minnesota, was poisoned by carbon monoxide from a malfunctioning furnace in the home of the Burt family, resulting in—
 (1)the deaths of 15-month-old Zachary Todd Burt and 4-year-old Nicholas Todd Burt; and (2)the hospitalization of Ryan Todd Burt;
 Whereas Cheryl Burt, the mother of Zachary, Nicholas, and Ryan Burt, has worked to educate the public about the dangers of carbon monoxide poisoning, including by testifying in December 2009 before the Committee on Commerce, Science, and Transportation of the Senate;
 Whereas Cheryl Burt has advocated for the Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act, which would establish a Federal grant program for State and tribal carbon monoxide poisoning prevention activities;
 Whereas, on January 17, 2009, Amanda J. Hansen, a junior and member of the swim team at West Seneca West High School, in West Seneca, New York, passed away from carbon monoxide poisoning while sleeping near a faulty basement boiler during a sleepover party;
 Whereas Amanda J. Hansen loved Spanish, was a member of the Spanish Honor Society at West Seneca West High School, and wanted to eventually teach Spanish;
 Whereas Amanda J. Hansen hoped to attend college at the University of North Carolina; Whereas responding to tragedy, Ken and Kim Hansen established the Amanda Hansen Foundation to honor their daughter by raising money for a scholarship fund and spreading awareness about the dangers of carbon monoxide and the importance of taking safety measures, such as using carbon monoxide detectors in residences;
 Whereas the Amanda Hansen Foundation works with lawmakers and local communities to educate the public on the dangers of carbon monoxide poisoning;
 Whereas the Amanda Hansen Foundation raises money to purchase carbon monoxide detectors for individuals who cannot afford the detectors and has given away 17,000 carbon monoxide detectors;
 Whereas the Amanda Hansen Foundation and Ken and Kim Hansen through their work with the Foundation collaborate with other national organizations to ensure that carbon monoxide detectors are as ubiquitous as possible;
 Whereas the Hansen family fought in 2010 for the passage of Amanda’s Law, a law that mandates the installation of carbon monoxide detectors in new and existing residences with fuel-burning appliances and the replacement of carbon monoxide detectors every 5 years;
 Whereas the Amanda Hansen Foundation has paid to replace furnaces in the Buffalo, New York, area with furnaces that are safer and more energy efficient; and
 Whereas in memory of their daughter, the Hansen family has worked tirelessly to make New York and the rest of the United States a safer place: Now, therefore, be it
	
 That the Senate designates January 2016 as National Carbon Monoxide Poisoning Awareness Month.